In a proceeding by an executrix to fix the compensation of an attorney pursuant to SCPA 2110, the attorney appeals from a decree of the Surrogate’s Court, Rockland County, dated March 20, 1979, which fixed his compensation in the amount of $1,000 and directed him to refund to the executrix the excess compensation he received in the amount of $2,103.90. Decree modified, on the facts, by increasing the attorney’s compensation to $2,500 with the remainder to be refunded to the executrix. As so modified, decree affirmed, without costs or disbursements. The reduction ordered in the attorney’s fee constituted an abuse of discretion to the extent indicated. The Surrogate should have compared the fee agreed upon with the customary fee attorneys charge for similar services (see Matter of Freeman, 34 NY2d 1). Rabin, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.